Citation Nr: 1516451	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for lumbar strain with intervertebral disc syndrome.

2.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for radiculopathy of the left lower extremity and assigned a noncompensable rating, effective October 15, 2010, and which recharacterized the service-connected lumbar strain disability as a lumbar strain with intervertebral disc syndrome and increased the assigned rating to 50 percent, effective June 29, 2011.

The issue of entitlement to a clothing allowance has been raised by the record in a May 2012 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The RO granted service connection for radiculopathy of the left lower extremity based on a VA neurology consultation note, which diagnosed the disability on May 15, 2010.  VA treatment records dated in August and September 2011 documented limited range of motion and painful range of motion, respectively, of the lumbar spine, but did not identify any ankylosis.  However, the Veteran's low back disability rating was increased from 10 to 50 percent based on an October 2011 fee-basis examination finding of unfavorable ankylosis of the thoracolumbar spine.

The Veteran contends that higher disability ratings are warranted for his lumbar spine strain with intervertebral disc syndrome (IDS) and radiculopathy of the left lower extremity.  In April 2012 correspondence, he stated that chiropractic treatment was helping, but authorization for additional visits was denied.  He indicated that his low back and leg pain never go away and all he could do was take pain medications and tolerate the pain. 

While the Board regrets the delay in deciding the claims on appeal, additional development is required.  Specifically, VA treatment records associated with the claims file reflect that a trial of chiropractic care for subacute exacerbation of low back pain was approved in August 2011 on a contract basis with an outside provider.  In addition, a handwritten notation on treatment records printed from the Durham VA Medical Center (VAMC) in September 2011 and associated with the claims file reads, "more records available[;] too numerous to print."  These outstanding treatment records may be pertinent to the Veteran's claims for increased ratings.  

In addition, following an October 2011 fee-basis examination, the RO requested additional information from the examining physician.  The examiner addressed the questions to the extent he could; however, he stated that review of provider records and a recent MRI report from September 2011, which the Veteran had mentioned, would be helpful.  There is no indication that the RO provided the Veteran's claims file to the examiner or obtained a copy of the September 2011 VA lumbar spine MRI report, which is referenced, but not included, in VA treatment records associated with the claims file.  The examination report also indicated that the Veteran required a back brace and cane for ambulation, but the Board has not located treatment records issuing such devices to the Veteran.  Moreover, in addition to Gabapentin prescribed in June 2011 and Oxycodone prescribed subsequently at the Veteran's request, the Veteran indicated in May 2012 correspondence that he was also taking prescribed Percocet for his back and left lower extremity pain.  The AOJ must obtain outstanding private a VA treatment records. 

The Board also finds that an additional VA or fee-basis examination is necessary to evaluate the current severity of the lumbar spine strain with IDS and left lower extremity radiculopathy disabilities.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims file the following records:  

a) all treatment records from the Durham VAMC and related clinics dated from June 2010 to the present;
b) the report of a September 2011 VA lumbar spine MRI study;
c) all records of chiropractic treatment, which was authorized by VA on a contract basis in August 2011; and
d) any other treatment records identified by the Veteran that are pertinent to the disabilities on appeal.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The AOJ should notify the Veteran and his representative, if any, of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an orthopedic/neurologic examination to assess the current severity of his lumbar spine disability.  The claims file and a complete copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examination of the spine should include range of motion studies if possible.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should identify the level of severity of the Veteran's left lower extremity radiculopathy, as well as any other neurological abnormalities associated with the lumbar spine disability.

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claims for increased ratings for lumbar strain with IVS and left leg radiculopathy.  If any of the benefits sought are not granted in full, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




